UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5125 Dreyfus Variable Investment Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 3/31/2014 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Appreciation Portfolio March 31, 2014 (Unaudited) Common Stocks102.0% Shares Value ($) Banks3.9% JPMorgan Chase & Co. 267,300 16,227,783 Wells Fargo & Co. 120,000 5,968,800 Capital Goods1.5% United Technologies 74,000 Consumer Durables & Apparel1.9% Christian Dior 56,100 Consumer Services2.8% McDonald's 165,200 Diversified Financials3.9% BlackRock 31,000 9,748,880 Franklin Resources 183,000 9,914,940 State Street 40,000 2,782,000 Energy17.4% Chevron 195,900 23,294,469 ConocoPhillips 165,100 11,614,785 EOG Resources 20,000 3,923,400 Exxon Mobil 308,364 30,120,995 Imperial Oil 100,000 4,655,000 Occidental Petroleum 163,100 15,541,799 Phillips 66 92,550 7,131,903 Total, ADR 52,900 a 3,470,240 Food & Staples Retailing2.2% Walgreen 124,300 8,207,529 Whole Foods Market 90,200 4,574,042 Food, Beverage & Tobacco21.4% Altria Group 373,100 13,965,133 Coca-Cola 801,200 30,974,392 Diageo, ADR 25,000 a 3,114,750 Kraft Foods Group 46,666 2,617,963 Mondelez International, Cl. A 160,000 5,528,000 Nestle, ADR 234,400 17,631,568 PepsiCo 132,900 11,097,150 Philip Morris International 392,100 32,101,227 SABMiller 120,000 5,993,759 Health Care Equipment & Services1.3% Abbott Laboratories 191,800 Household & Personal Products4.5% Estee Lauder, Cl. A 133,400 8,921,792 Procter & Gamble 212,500 17,127,500 Insurance.8% ACE 45,000 Materials3.3% Air Products & Chemicals 5,000 595,200 Freeport-McMoRan Copper & Gold 190,000 6,283,300 Praxair 92,500 12,114,725 Media6.7% Comcast, Cl. A 146,000 7,302,920 McGraw-Hill Financial 71,600 5,463,080 News Corp., Cl. A 51,784 b 891,720 Time Warner Cable 45,000 6,173,100 Twenty-First Century Fox, Cl. A 283,136 9,051,858 Walt Disney 120,000 9,608,400 Pharmaceuticals, Biotech & Life Sciences11.1% AbbVie 191,800 9,858,520 Gilead Sciences 13,000 b 921,180 Johnson & Johnson 192,900 18,948,567 Novartis, ADR 85,000 7,226,700 Novo Nordisk, ADR 281,500 12,850,475 Roche Holding, ADR 371,400 14,009,208 Retailing3.5% Target 160,941 9,738,540 Wal-Mart Stores 134,100 10,249,263 Semiconductors & Semiconductor Equipment3.1% Intel 239,500 6,181,495 Texas Instruments 218,300 10,292,845 Xilinx 20,000 1,085,400 Software & Services5.3% Automatic Data Processing 100,400 7,756,904 International Business Machines 77,000 14,821,730 Oracle 200,000 8,182,000 Technology Hardware & Equipment6.1% Apple 53,100 28,500,894 QUALCOMM 82,800 6,529,608 Transportation1.3% Canadian Pacific Railway 50,000 Total Common Stocks (cost $285,737,419) Other Investment.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,429,498) 2,429,498 c Investment of Cash Collateral for Securities Loaned1.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $6,686,747) 6,686,747 c Total Investments (cost $294,853,664) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Security, or portion thereof, on loan. At March 31, 2014, the value of the fund's securities on loan was $6,519,140 and the value of the collateral held by the fund was $6,686,747. b Non-income producing security. c Investment in affiliated money market mutual fund. At March 31, 2014, net unrealized appreciation on investments was $300,171,503 of which $303,131,943 related to appreciated investment securities and $2,960,440 related to depreciated investment securities. At March 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Food, Beverage & Tobacco 21.4 Energy 17.4 Pharmaceuticals, Biotech & Life Sciences 11.1 Media 6.7 Technology Hardware & Equipment 6.1 Software & Services 5.3 Household & Personal Products 4.5 Banks 3.9 Diversified Financials 3.9 Retailing 3.5 Materials 3.3 Semiconductors & Semiconductor Equipment 3.1 Consumer Services 2.8 Food & Staples Retailing 2.2 Consumer Durables & Apparel 1.9 Money Market Investments 1.6 Capital Goods 1.5 Health Care Equipment & Services 1.3 Transportation 1.3 Insurance .8 † Based on net assets. The following is a summary of the inputs used as of March 31, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 498,620,365 - - Equity Securities - Foreign Common Stocks+ 70,479,441 16,809,116 ++ - Mutual Funds 9,116,245 - - + See Statement of Investments for additional detailed categorizations. ++ Securities classified within Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. See note above for additional information. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the funds rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Growth And Income Portfolio March 31, 2014 (Unaudited) Common Stocks99.2% Shares Value ($) Automobiles & Components1.5% Delphi Automotive 8,980 609,383 General Motors 15,291 526,316 Johnson Controls 5,000 236,600 Banks8.3% Bank of America 61,130 1,051,436 Citigroup 7,380 351,288 Comerica 8,540 442,372 Fifth Third Bancorp 27,680 635,256 JPMorgan Chase & Co. 36,376 2,208,387 PNC Financial Services Group 8,330 724,710 U.S. Bancorp 21,190 908,203 Wells Fargo & Co. 28,840 1,434,502 Capital Goods7.6% Cummins 11,050 1,646,339 Danaher 7,840 588,000 Eaton 6,060 455,227 Fluor 7,910 614,844 General Electric 17,970 465,243 Honeywell International 17,110 1,587,124 Owens Corning 8,070 348,382 PACCAR 6,580 443,755 Precision Castparts 3,630 917,519 Commercial & Professional Services.7% Tyco International 14,530 Consumer Durables & Apparel2.4% Michael Kors Holdings 5,580 a 520,447 NIKE, Cl. B 7,790 575,369 PVH 3,420 426,713 Under Armour, Cl. A 5,790 a 663,766 Consumer Services2.0% Carnival 15,264 577,895 Las Vegas Sands 7,850 634,123 Starbucks 8,580 629,600 Diversified Financials8.2% American Express 7,420 668,023 Ameriprise Financial 8,970 987,328 Berkshire Hathaway, Cl. B 11,330 a 1,415,910 BlackRock 1,680 528,326 Capital One Financial 7,450 574,842 Discover Financial Services 6,160 358,450 Goldman Sachs Group 4,060 665,231 ING US 12,960 470,059 IntercontinentalExchange Group 2,460 486,662 Invesco 9,860 364,820 Morgan Stanley 15,040 468,797 Santander Consumer USA Holdings 11,320 272,586 TD Ameritrade Holding 11,790 400,271 Energy8.4% EOG Resources 3,810 747,408 Exxon Mobil 23,380 2,283,758 National Oilwell Varco 4,920 383,120 Occidental Petroleum 21,730 2,070,652 Phillips 66 7,530 580,262 Schlumberger 14,740 1,437,150 Valero Energy 6,520 346,212 Exchange-Traded Funds.7% iShares Russell 1000 Growth ETF 5,420 469,047 iShares Russell 1000 Value ETF 1,700 b 164,050 Food & Staples Retailing2.7% Costco Wholesale 5,350 597,488 CVS Caremark 17,640 1,320,530 Whole Foods Market 10,980 556,796 Food, Beverage & Tobacco6.5% Archer-Daniels-Midland 14,610 633,928 Coca-Cola Enterprises 28,070 1,340,623 Mondelez International, Cl. A 14,410 497,866 PepsiCo 20,460 1,708,410 Philip Morris International 22,860 1,871,548 Health Care Equipment & Services3.3% Cardinal Health 15,040 1,052,499 McKesson 6,510 1,149,471 UnitedHealth Group 11,090 909,269 Insurance2.2% Allstate 6,000 339,480 American International Group 8,760 438,088 Hartford Financial Services Group 10,660 375,978 MetLife 17,740 936,672 Materials3.9% Dow Chemical 11,980 582,108 Eastman Chemical 6,120 527,605 Martin Marietta Materials 10,600 b 1,360,510 Praxair 6,320 827,730 Vulcan Materials 4,600 305,670 Media5.1% AMC Networks, Cl. A 3,250 a 237,542 Comcast, Cl. A 13,720 686,274 Omnicom Group 3,790 275,154 Regal Entertainment Group, Cl. A 11,390 b 212,765 Time Warner 5,196 339,455 Twenty-First Century Fox, Cl. A 26,170 836,655 Viacom, Cl. B 11,990 1,019,030 Walt Disney 14,450 1,157,012 Pharmaceuticals, Biotech & Life Sciences9.2% AbbVie 10,950 562,830 Alexion Pharmaceuticals 2,810 a 427,485 Amgen 9,580 1,181,597 Biogen Idec 2,450 a 749,381 Bristol-Myers Squibb 14,330 744,443 Forest Laboratories 4,960 a 457,659 Gilead Sciences 13,270 a 940,312 Illumina 2,980 a 443,007 Merck & Co. 15,990 907,752 Mylan 6,480 a 316,418 Perrigo Company 2,650 409,849 Pfizer 25,340 813,921 Regeneron Pharmaceuticals 1,460 a 438,409 Vertex Pharmaceuticals 3,040 a 214,989 Retailing3.6% Amazon.com 2,940 a 989,369 Dollar General 4,450 a 246,886 Home Depot 10,050 795,257 Kohl's 7,620 432,816 priceline.com 530 a 631,702 Urban Outfitters 8,220 a 299,783 Semiconductors & Semiconductor Equipment4.0% Applied Materials 25,230 515,197 Texas Instruments 40,810 1,924,192 Xilinx 23,070 1,252,009 Software & Services12.4% Accenture, Cl. A 16,800 1,339,296 Adobe Systems 7,080 a 465,439 Cognizant Technology Solutions, Cl. A 13,130 a 664,509 Facebook, Cl. A 14,600 a 879,504 Google, Cl. A 1,690 a 1,883,522 Intuit 8,560 665,369 LinkedIn, Cl. A 2,130 a 393,922 MasterCard, Cl. A 8,490 634,203 Microsoft 61,430 2,518,016 salesforce.com 9,890 a 564,620 ServiceNow 5,630 a 337,350 Twitter 4,908 b 229,056 Visa, Cl. A 4,370 943,308 Technology Hardware & Equipment3.9% Cisco Systems 52,660 1,180,111 EMC 46,500 1,274,565 Juniper Networks 24,020 a 618,755 QUALCOMM 3,060 241,312 Western Digital 3,860 354,425 Telecommunication Services.6% Windstream Holdings 67,770 b Transportation1.1% Delta Air Lines 13,150 455,648 FedEx 4,000 530,240 Utilities.9% NextEra Energy 2,590 247,656 NRG Energy 10,510 334,218 NRG Yield, Cl. A 6,573 259,831 Total Common Stocks (cost $71,059,239) Other Investment.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $813,938) 813,938 c Investment of Cash Collateral for Securities Loaned2.6% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $2,441,450) 2,441,450 c Total Investments (cost $74,314,627) % Liabilities, Less Cash and Receivables %) ) Net Assets % ETFExchange-Traded Fund a Non-income producing security. b Security, or portion thereof, on loan. At March 31, 2014, the value of the fund's securities on loan was $2,501,845 and the value of the collateral held by the fund was $2,540,412, consisting of cash collateral of $2,441,450 and U.S. Government & Agency securities valued at $98,962. c Investment in affiliated money market mutual fund. At March 31, 2014, net unrealized appreciation on investments was $21,287,315 of which $21,675,421 related to appreciated investment securities and $388,106 related to depreciated investment securities. At March 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Software & Services 12.4 Pharmaceuticals, Biotech & Life Sciences 9.2 Energy 8.4 Banks 8.3 Diversified Financials 8.2 Capital Goods 7.6 Food, Beverage & Tobacco 6.5 Media 5.1 Semiconductors & Semiconductor Equipment 4.0 Materials 3.9 Technology Hardware & Equipment 3.9 Retailing 3.6 Money Market Investments 3.5 Health Care Equipment & Services 3.3 Food & Staples Retailing 2.7 Consumer Durables & Apparel 2.4 Insurance 2.2 Consumer Services 2.0 Automobiles & Components 1.5 Transportation 1.1 Utilities .9 Commercial & Professional Services .7 Exchange-Traded Funds .7 Telecommunication Services .6 † Based on net assets. The following is a summary of the inputs used as of March 31, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 91,193,010 - - Equity Securities - Foreign Common Stocks+ 520,447 - - Exchange-Traded Funds 633,097 - - Mutual Funds 3,255,388 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, International Equity Portfolio March 31, 2014 (Unaudited) Common Stocks96.7% Shares Value ($) Australia1.0% Dexus Property Group 453,633 Belgium1.0% Anheuser-Busch InBev 4,211 Brazil.4% International Meal Company Holdings 24,368 a China.9% Sun Art Retail Group 298,000 Finland1.0% Nokia 57,159 a France6.7% Air Liquide 5,446 738,702 Sanofi 7,952 830,989 Total 19,603 1,287,531 Germany8.8% Bayer 5,713 772,611 Brenntag 3,206 595,351 Deutsche Bank 7,340 328,325 Gerry Weber International 11,144 551,474 LEG Immobilien 13,015 a 854,114 SAP 8,100 655,648 Hong Kong4.8% AIA Group 129,000 612,898 Belle International Holdings 281,000 280,381 Jardine Matheson Holdings 10,000 634,404 Man Wah Holdings 301,600 510,698 Israel1.1% Bank Hapoalim 82,325 Japan25.8% Don Quijote Holdings 14,600 753,041 FANUC 3,000 528,218 Japan Airlines 8,668 426,116 Japan Display 22,300 155,775 Japan Tobacco 17,000 533,057 Lawson 8,300 586,685 LIXIL Group 23,600 649,682 M3 29,800 488,642 Makita 10,400 574,231 Mitsubishi UFJ Financial Group 117,900 646,760 NGK Spark Plug 25,000 560,685 Nissan Motor 58,600 521,534 Nomura Holdings 114,600 733,874 Sawai Pharmaceutical 6,800 416,459 Sugi Holdings 18,500 824,182 Suntory Beverage & Food 16,100 554,125 Tokyo Electron 7,100 435,907 TOPCON 39,300 642,590 Toyota Motor 18,600 1,046,785 Mexico1.4% Grupo Financiero Santander Mexico, Cl. B, ADR 49,468 Netherlands3.4% Reed Elsevier 24,585 532,016 Wolters Kluwer 32,302 912,364 Norway2.0% DNB 48,662 Philippines2.5% Energy Development 4,449,400 562,500 LT Group 1,308,400 508,842 Sweden1.3% TeliaSonera 76,484 Switzerland14.2% Actelion 4,787 a 453,905 Credit Suisse Group 23,358 a 756,376 Nestle 15,837 1,193,300 Novartis 13,171 1,118,684 Roche Holding 3,966 1,192,126 Swisscom 760 466,694 Zurich Insurance Group 2,961 a 909,919 United Kingdom20.4% Associated British Foods 10,802 500,911 Barclays 187,229 730,306 British American Tobacco 8,797 489,761 Centrica 135,165 744,330 GlaxoSmithKline 33,174 883,738 Imagination Technologies Group 43,641 a 147,717 Merlin Entertainments 69,092 b 434,450 Prudential 55,126 1,167,792 Royal Dutch Shell, Cl. B 31,668 1,235,467 SSE 23,793 583,404 Vodafone Group 305,162 1,123,465 Wolseley 12,529 714,430 United States.0% Verizon Communications 1 48 Total Common Stocks (cost $35,353,654) Other Investment2.7% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,136,000) 1,136,000 c Total Investments (cost $36,489,654) % Cash and Receivables (Net) .6 % Net Assets % ADR - American Depository Receipts a Non-income producing security. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2014, this security was valued at $434,450 or 1.0% of net assets. c Investment in affiliated money market mutual fund. At March 31, 2014, net unrealized appreciation on investments was $6,111,238 of which $7,704,489 related to appreciated investment and $1,593,251 related to depreciated investment securities. At March 31, 2014, the cost of investments for federal lncome tax purposes substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Financial 21.3 Consumer Goods 19.3 Consumer Services 12.9 Health Care 12.9 Industrial 5.9 Telecommunications 6.0 Oil & Gas 5.9 Basic Materials 4.9 Utilities 4.4 Technology 3.2 Money Market Investment 2.7 † Based on net assets. The following is a summary of the inputs used as of March 31, 2014 in valuing the fund's investments: Other Level 3 - Level 1 - Significant Significant Unadjusted Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ - 48 ++ - 48 Equity Securities - Foreign Common Stocks+ 607,962 40,856,882 ++ - Mutual Funds 1,136,000 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts+++ - 70,361 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts+++ - (33,343) - ) + See Statement of Investments for additional detailed categorizations. ++ Securities classified as Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. +++ Amount shown represents unrealized appreciation (depreciation) at period end. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS March 31, 2014 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Japanese Yen, Expiring: 5/15/2014 a 86,413,000 937,887 AUD 867,098 (29,680 ) 5/15/2014 b 41,052,000 2,571,539 SEK 397,030 800 6/13/2014 c 43,518,000 308,800 EUR 425,371 (3,580 ) Sales: Proceeds ($) British Pound, Expiring 4/1/2014 b 15,065 25,033 USD 25,116 (83 ) Japanese Yen, Expiring: 5/15/2014 c 41,052,000 2,658,879 SEK 397,830 12,685 5/15/2014 d 86,413,000 963,399 AUD 837,418 53,266 6/13/2014 a 43,518,000 308,822 EUR 421,791 3,610 Gross Unrealized Appreciation Gross Unrealized Depreciation ) AUDAustralian Dollar EUREuro SEKSwedish Krona USDU.S. Dollar Counterparties: a Barclays Bank b Royal Bank of Scotland c JP Morgan Chase Bank d UBS The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, International Value Portfolio March 31, 2014 (Unaudited) Common Stocks96.4% Shares Value ($) Australia2.8% Australia & New Zealand Banking Group 18,161 558,146 Metcash 183,358 445,542 QBE Insurance Group 81,643 971,364 Austria.7% Erste Group Bank 14,180 Belgium.7% bpost 20,990 Brazil1.4% Banco Santander Brasil, ADS 91,420 509,209 Petroleo Brasileiro, ADR 35,600 468,140 China2.0% Beijing Capital International Airport, Cl. H 452,000 310,077 CNOOC 288,000 435,351 FIH Mobile 520,000 a 286,934 Guangzhou Automobile Group, Cl. H 370,000 390,131 Denmark.7% Carlsberg, Cl. B 5,030 France12.4% Alstom 22,900 626,302 BNP Paribas 7,740 598,354 Bouygues 11,450 478,560 Carrefour 21,873 847,605 Cie de St-Gobain 7,192 435,428 Danone 8,360 591,332 Electricite de France 11,208 443,858 Eutelsat Communications 14,120 479,889 GDF Suez 34,538 946,416 Sanofi 16,937 1,769,926 Total 22,400 1,471,238 Germany8.1% Aixtron 32,930 a 538,323 Daimler 9,864 932,202 Deutsche Bank 26,680 1,193,422 Deutsche Telekom 14,990 242,460 E.ON 23,590 461,120 LANXESS 6,050 456,405 Muenchener Rueckversicherungs 2,310 504,661 Siemens 10,080 1,356,553 Hong Kong3.0% BOC Hong Kong Holdings 159,500 455,366 COSCO Pacific 319,530 409,925 Esprit Holdings 326,685 543,317 Pacific Basin Shipping 335,000 214,750 Yue Yuen Industrial Holdings 153,500 500,830 India1.5% Reliance Industries, GDR 19,330 b 599,751 State Bank of India, GDR 6,790 432,479 Ireland.6% CRH 15,297 Israel1.2% Teva Pharmaceutical Industries, ADR 15,550 Italy3.2% Assicurazioni Generali 32,940 735,078 Finmeccanica 44,426 a 440,071 Saras 234,010 a 408,712 Telecom Italia 564,800 666,801 Japan19.3% Aisin Seiki 15,600 561,885 Ajinomoto 24,000 343,800 Credit Saison 26,600 528,277 East Japan Railway 7,800 574,272 Fujitsu 73,000 440,657 Honda Motor 26,800 942,313 INPEX 55,400 717,486 Matsumotokiyoshi Holdings 11,530 366,540 Mitsubishi UFJ Financial Group 258,400 1,417,497 Nippon Express 151,930 742,385 Nippon Shokubai 69,000 813,669 Nippon Telegraph & Telephone 11,400 619,644 Nippon Telegraph & Telephone, ADR 2,780 75,727 Nomura Real Estate Holdings 21,600 411,459 Ricoh 49,700 575,830 Shimamura 6,200 535,775 Shin-Etsu Chemical 9,660 551,326 Sumitomo Electric Industries 39,550 587,585 Sumitomo Mitsui Financial Group 12,500 532,831 Sumitomo Mitsui Trust Holdings 106,240 479,071 Taiyo Nippon Sanso 63,000 494,445 Tokyo Electron 10,850 666,139 Yamada Denki 168,400 560,515 Netherlands3.9% Aegon 47,942 441,007 Heineken 4,780 333,089 ING Groep 34,010 a 483,373 Koninklijke Philips 32,340 1,137,714 Randstad Holding 5,240 307,509 Norway.5% Norsk Hydro 70,436 Russia.5% Gazprom, ADR 41,990 Singapore1.1% DBS Group Holdings 29,217 376,153 United Overseas Bank 24,000 413,981 South Africa.2% Murray & Roberts Holdings 46,167 a South Korea2.4% KB Financial Group, ADR 14,159 497,689 Korea Electric Power 10,450 359,315 Samsung Electronics 390 493,182 Samsung Fire & Marine Insurance 1,554 350,451 Sweden2.9% Electrolux, Ser. B 26,200 571,796 Ericsson, Cl. B 92,720 1,235,322 Svenska Cellulosa, Cl. B 7,470 219,939 Switzerland7.0% Credit Suisse Group 30,200 a 977,933 Holcim 1,520 a 125,857 Novartis 23,389 1,986,554 Roche Holding 4,080 1,226,393 UBS 29,874 a 616,778 Taiwan.6% Advanced Semiconductor Engineering 396,000 United Kingdom19.7% Anglo American 23,282 593,783 ArcelorMittal 29,110 471,594 AZ Electronic Materials 54,580 366,381 Barclays 173,271 675,861 BHP Billiton 23,910 738,041 BP 170,913 1,368,717 esure Group 150,680 703,668 GlaxoSmithKline 33,115 882,166 Home Retail Group 148,244 536,681 HSBC Holdings 147,520 1,493,651 Resolution 61,702 307,653 Royal Bank of Scotland Group 46,170 a 239,838 Royal Dutch Shell, Cl. A 51,144 1,869,468 Serco Group 103,620 727,189 Standard Chartered 51,722 1,081,718 Tesco 145,587 717,515 Unilever 24,649 1,052,749 Total Common Stocks (cost $71,438,812) Preferred Stocks1.2% Germany Volkswagen (cost $776,514) 3,250 Other Investment.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $620,000) 620,000 c Total Investments (cost $72,835,326) % Cash and Receivables (Net) % Net Assets % ADR - American Depository Receipts ADS - American Depository Shares GDR - Global Depository Receipts a Non-income producing security. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2014, this security amounted to $599,751 or .9% of net assets. c Investment in affiliated money market mutual fund. At March 31, 2014, net unrealized depreciation on investments was $3,769,579 of which $5,092,673 related to appreciated investment securities and $8,862,252 related to depreciated investment securities. At March 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Financial 26.3 Industrial 12.7 Energy 10.9 Consumer Discretionary 10.6 Health Care 9.5 Consumer Staples 7.7 Materials 7.7 Information Technology 6.7 Utilities 3.2 Telecommunication Services 2.3 Money Market Investment .9 † Based on net assets. The following is a summary of the inputs used as of March 31, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks+ 3,421,358 64,182,326 ++ - Equity Securities - Foreign Preferred Stocks+ - 842,063 ++ - Mutual Funds 620,000 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts+++ - 814 - + See Statement of Investments for additional detailed categorizations. ++ Securities classified within Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. See note above for additional information. +++ Amount shown represents unrealized appreciation at period end. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS March 31, 2014 (Unaudited) Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Cost ($) Value ($) Appreciation ($) Purchases: British Pound, Expiring 4/1/2014 a 58,240 96,830 97,094 264 Sales: Proceeds ($) Japanese Yen, Expiring 4/1/2014 b 13,056,188 127,045 126,495 550 Counterparties: a JP Morgan Chase Bank b Deutsche Bank The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Money Market Portfolio March 31, 2014 (Unaudited) Negotiable Bank Certificates of Deposit3.8% Principal Amount ($) Value ($) Toronto Dominion Bank NY (Yankee) 0.16%, 5/22/14 (cost $5,000,283) 5,000,000 Commercial Paper40.4% Bank of Nova Scotia 0.20%, 5/1/14 7,000,000 6,998,833 BNP Paribas Finance Inc. 0.02%, 4/1/14 5,000,000 5,000,000 Credit Agricole NA 0.04%, 4/1/14 5,000,000 5,000,000 General Electric Capital Corp. 0.19%, 6/9/14 5,000,000 4,998,179 National Australia Funding (DE) Inc. 0.20%, 7/14/14 5,000,000 a 4,997,111 Rabobank USA Financial Corp. 0.22%, 4/28/14 6,000,000 5,999,010 Societe Generale N.A. Inc. 0.02%, 4/1/14 5,000,000 5,000,000 State Street Corp. 0.15%, 6/3/14 5,000,000 4,998,688 Sumitomo Mitsui Trust Bank 0.20%, 5/22/14 5,000,000 a 4,998,583 Svenska Handelsbanken Inc. 0.20%, 5/14/14 5,000,000 a 4,998,806 Total Commercial Paper (cost $52,989,210) Asset -Backed Commercial Paper16.0% Alpine Securitization Corp. 0.17%, 4/22/14 5,000,000 a 4,999,504 Collateralized Commercial Paper Program Co., LLC 0.28%, 5/5/14 5,000,000 4,998,678 Metlife Short Term Funding LLC 0.18%, 4/21/14 6,000,000 a 5,999,400 Victory Receivables Corp. 0.15%, 4/16/14 5,000,000 a 4,999,687 Total Asset-Backed Commercial Paper (cost $20,997,269) Time Deposits3.8% Australia and New Zealand Banking Group Ltd. (Grand Cayman) 0.03%, 4/1/14 (cost $5,000,000) 5,000,000 U.S. Government Agency11.4% Federal Home Loan Bank 0.07%, 4/30/14 (cost $14,999,124) 15,000,000 U.S. Treasury Bill7.6% 0.09%, 4/17/14 (cost $9,999,622) 10,000,000 Repurchase Agreements16.8% ABN AMRO Bank N.V. 0.05%, dated 3/31/14, due 4/1/14 in the amount of $15,000,021 (fully collateralized by $191,857 U.S. Treasury Bonds, 8.50%, due 2/15/20, value $263,867, $274,714 U.S. Treasury Inflation Protected Securities, 0.13%, due 7/15/22, value $273,919 and $14,592,124 U.S. Treasury Notes, 0.25%-4.50%, due 1/31/16-2/15/24, value $14,762,214) 15,000,000 15,000,000 Barclays Capital, Inc. 0.06%, dated 3/31/14, due 4/1/14 in the amount of $7,000,012 (fully collateralized by $4,430 U.S. Treasury Inflation Protected Securities, 3.63%, due 4/15/28, value $8,835 and $12,589,312 U.S.Treasury Strips, due 5/15/17-2/15/44, value $7,131,165) 7,000,000 7,000,000 Total Repurchase Agreements (cost $22,000,000) Total Investments (cost $130,985,508) % Cash and Receivables (Net) .2 % Net Assets % a Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2014, these securities amounted to $30,993,091 or 23.6% of net assets. At March 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. The following is a summary of the inputs used as of March 31, 2014 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 130,985,508 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the Board of Trustees. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the seller’s agreement to repurchase and the fund’s agreement to resell such securities at a mutually agreed upon price. Pursuant to the terms of the repurchase agreement, such securities must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. The fund may also jointly enter into one or more repurchase agreements with other Dreyfus managed funds in accordance with an exemptive order granted by the SEC pursuant to section 17(d) and Rule 17d-1 under the Act. Any joint repurchase agreements must be collateralized fully by U.S. Government securities. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Opportunistic Small Cap Portfolio March 31, 2014 (Unaudited) Common Stocks99.5% Shares Value ($) Automobiles & Components2.3% Dana Holding 106,900 2,487,563 Winnebago Industries 76,880 a 2,105,743 Banks16.7% Columbia Banking System 77,280 2,204,026 CVB Financial 139,070 2,211,213 EverBank Financial 311,080 6,137,608 First Financial Holdings 42,220 2,643,816 IBERIABANK 31,710 2,224,456 Ladder Capital, Cl. A 113,130 2,135,894 Radian Group 193,340 2,905,900 Sandy Spring Bancorp 44,610 1,114,358 SVB Financial Group 47,920 a 6,171,138 UMB Financial 83,790 5,421,213 WesBanco 32,880 1,046,570 Capital Goods9.0% Altra Holdings 18,090 645,813 Graco 8,190 612,121 Greenbrier Cos. 25,410 a 1,158,696 L.B. Foster, Cl. A 17,330 811,910 Rush Enterprises, Cl. A 56,850 a 1,846,488 Thermon Group Holdings 138,670 a 3,214,371 Trinity Industries 10,990 792,049 URS 41,220 1,939,813 Watts Water Technologies, Cl. A 71,420 4,191,640 WESCO International 20,200 a 1,681,044 Woodward 35,290 1,465,594 Commercial & Professional Services7.0% Herman Miller 153,200 4,922,316 Knoll 66,920 1,217,275 Steelcase, Cl. A 361,210 5,999,698 TrueBlue 71,940 a 2,104,964 Consumer Durables & Apparel.4% Brookfield Residential Properties 34,450 a,b Consumer Services1.1% Apollo Education Group 62,540 a Diversified Financials5.9% E*TRADE Financial 24,810 a 571,126 FXCM, Cl. A 78,000 1,152,060 Greenhill & Co. 70,700 b 3,674,986 Nelnet, Cl. A 49,460 2,022,914 Portfolio Recovery Associates 52,860 a 3,058,480 Raymond James Financial 26,920 1,505,636 Energy5.0% Comstock Resources 70,450 b 1,609,783 CONSOL Energy 51,340 2,051,033 Magnum Hunter Resources 176,310 a 1,498,635 PDC Energy 19,330 a 1,203,486 Synergy Resources 95,310 a 1,024,583 Western Refining 73,130 b 2,822,818 Health Care Equipment & Services2.0% Hanger 122,650 a Insurance.5% Stewart Information Services 31,240 Materials7.4% Allied Nevada Gold 588,390 a,b 2,535,961 AuRico Gold 154,050 670,117 Chemtura 219,830 a 5,559,501 IAMGOLD 518,020 a,b 1,823,430 New Gold 113,400 a 553,392 OMNOVA Solutions 305,300 a 3,169,014 Royal Gold 12,010 752,066 Media1.8% LIN Media, Cl. A 41,020 a 1,087,030 New York Times, Cl. A 150,220 2,571,766 Pharmaceuticals, Biotech & Life Sciences8.3% Cubist Pharmaceuticals 16,330 a 1,194,539 Emergent BioSolutions 252,429 a 6,378,881 Questcor Pharmaceuticals 96,160 b 6,243,669 Salix Pharmaceuticals 11,560 a 1,197,732 TherapeuticsMD 320,340 a,b 2,021,345 Retailing2.9% Office Depot 1,240,198 a 5,122,018 Williams-Sonoma 13,250 882,980 Semiconductors & Semiconductor Equipment6.2% Applied Micro Circuits 438,020 a 4,336,398 Lattice Semiconductor 476,200 a 3,733,408 Mellanox Technologies 55,280 a,b 2,163,106 Microsemi 100,520 a 2,516,016 Software & Services6.8% Cardtronics 46,210 a 1,795,258 CoreLogic 67,010 a 2,012,980 CSG Systems International 146,660 3,819,026 DealerTrack Technologies 51,310 a 2,523,939 Heartland Payment Systems 41,500 b 1,720,175 WEX 20,690 a 1,966,585 Technology Hardware & Equipment12.4% Arrow Electronics 73,470 a 4,361,179 Belden 16,190 1,126,824 Ciena 248,770 a 5,657,030 Jabil Circuit 185,130 3,332,340 JDS Uniphase 364,370 a 5,101,180 Plexus 17,740 a 710,842 ScanSource 57,900 a 2,360,583 Tech Data 45,130 a 2,751,125 Transportation3.8% Con-way 55,640 2,285,691 Landstar System 93,840 5,557,205 Total Common Stocks (cost $166,908,469) Other Investment.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $258,553) 258,553 c Investment of Cash Collateral for Securities Loaned11.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $23,551,971) 23,551,971 c Total Investments (cost $190,718,993) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At March 31, 2014, the value of the fund's securities on loan was $23,048,178 and the value of the collateral held by the fund was $23,551,971. c Investment in affiliated money market mutual fund. At March 31, 2014, net unrealized appreciation on investments was $36,386,792 of which $38,515,861 related to appreciated investment securities and $2,129,069 related to depreciated investment securities. At March 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Banks 16.7 Technology Hardware & Equipment 12.4 Money Market Investments 11.6 Capital Goods 9.0 Pharmaceuticals, Biotech & Life Sciences 8.3 Materials 7.4 Commercial & Professional Services 7.0 Software & Services 6.8 Semiconductors & Semiconductor Equipment 6.2 Diversified Financials 5.9 Energy 5.0 Transportation 3.8 Retailing 2.9 Automobiles & Components 2.3 Health Care Equipment & Services 2.0 Media 1.8 Consumer Services 1.1 Insurance .5 Consumer Durables & Apparel .4 † Based on net assets. The following is a summary of the inputs used as of March 31, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 199,525,905 - - Equity Securities - Foreign Common Stocks+ 3,769,356 - - Mutual Funds 23,810,524 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Quality Bond Portfolio March 31, 2014 (Unaudited) Coupon Maturity Principal Bonds and Notes122.2% Rate (%) Date Amount ($) a Value ($) Asset-Backed Ctfs./Auto Receivables5.1% AmeriCredit Automobile Receivables Trust, Ser. 2013-1, Cl. D 2.09 2/8/19 305,000 304,912 AmeriCredit Automobile Receivables Trust, Ser. 2012-5, Cl. D 2.35 12/10/18 155,000 157,400 AmeriCredit Automobile Receivables Trust, Ser. 2014-1, Cl. D 2.54 6/8/20 275,000 274,002 AmeriCredit Automobile Receivables Trust, Ser. 2012-4, Cl. D 2.68 10/9/18 245,000 250,836 AmeriCredit Automobile Receivables Trust, Ser. 2011-5, Cl. D 5.05 12/8/17 490,000 522,876 Capital Auto Receivables Asset Trust, Ser. 2013-1, Cl. D 2.19 9/20/21 160,000 158,965 Santander Drive Auto Receivables Trust, Ser. 2013-1, Cl. D 2.27 1/15/19 210,000 211,114 Santander Drive Auto Receivables Trust, Ser. 2012-6, Cl. D 2.52 9/17/18 285,000 288,299 Santander Drive Auto Receivables Trust, Ser. 2013-2, Cl. D 2.57 3/15/19 510,000 517,764 Santander Drive Auto Receivables Trust, Ser. 2012-5, Cl. C 2.70 8/15/18 440,000 453,152 Santander Drive Auto Receivables Trust, Ser. 2012-1, Cl. C 3.78 11/15/17 105,000 108,146 Santander Drive Auto Receivables Trust, Ser. 2011-3, Cl. D 4.23 5/15/17 200,000 209,656 Santander Drive Auto Receivables Trust, Ser. 2011-4, Cl. D 4.74 9/15/17 235,000 248,477 Asset-Backed Ctfs./Home Equity Loans.2% Citicorp Residential Mortgage Trust, Ser. 2007-2, Cl. A3 6.08 6/25/37 55,334 b 55,609 First NLC Trust, Ser. 2005-2, Cl. M1 0.63 9/25/35 125,000 b 117,421 Commercial Mortgage Pass-Through Ctfs.6.1% Aventura Mall Trust, Ser. 2013-AVM, Cl. C 3.87 12/5/32 420,000 b,c 424,547 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2006-PW12, Cl. AAB 5.87 9/11/38 86,500 b 86,554 Citigroup Commercial Mortgage Trust, Ser. 2007-C6, Cl. A4 5.89 12/10/49 200,000 b 223,070 Commercial Mortgage Trust, Ser. 2014-UBS2, Cl. AM 4.20 3/10/47 70,000 71,673 Commercial Mortgage Trust, Ser. 2014-CR14, Cl. A4 4.24 2/10/47 305,000 b 321,217 Commercial Mortgage Trust, Ser. 2014-UBS2, Cl. B 4.70 3/10/47 50,000 51,564 Commercial Mortgage Trust, Ser. 2013-LC13, Cl. C 5.22 8/10/46 130,000 b,c 136,386 Commercial Mortgage Trust, Ser. 2013-CR11, Cl. B 5.33 10/10/46 525,000 b 566,106 Extended Stay America Trust, Ser. 2013-ESH7, Cl. C7 3.90 12/5/31 225,000 c 225,306 FREMF Mortgage Trust, Ser. 2013-K35, Cl. B 3.95 8/25/23 290,000 b,c 282,406 FREMF Mortgage Trust, Ser. 2014-K37, Cl. B 4.71 1/25/47 145,000 b,c 148,127 Hilton USA Trust, Ser. 2013-HLT, Cl. CFX 3.71 11/5/30 345,000 c 350,462 JP Morgan Chase Commercial Mortgage Securities, Ser. 2013-LC11, Cl. C 3.96 4/15/46 165,000 b 158,905 JP Morgan Chase Commerical Mortgage Securities, Ser. 2012-LC9, Cl. A3 2.48 12/15/47 155,000 153,389 JPMBB Commercial Mortgage Securities Trust, Ser. 2014-C18, Cl. A5 4.08 2/15/47 340,000 351,474 Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2013-C13, Cl. B 4.91 11/15/46 290,000 b 305,555 UBS Commercial Mortgage Trust, Ser. 2012-C1, Cl. A3 3.40 5/10/45 135,000 135,542 WFRBS Commercial Mortgage Trust, Ser. 2012-C7, Cl. A2 3.43 6/15/45 280,000 281,961 WFRBS Commercial Mortgage Trust, Ser. 2011-C5, Cl. A4 3.67 11/15/44 145,000 149,491 WFRBS Commercial Mortgage Trust, Ser. 2013-C17, Cl. A4 4.02 12/15/46 50,000 51,801 Consumer Discretionary2.6% 21st Century Fox America, Gtd. Notes 4.00 10/1/23 90,000 91,788 Clear Channel Worldwide Holdings, Gtd. Notes, Ser. B 7.63 3/15/20 85,000 92,225 Comcast, Gtd. Notes 6.30 11/15/17 85,000 98,872 Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 205,000 c 233,830 CVS Pass-Through Trust, Pass Thru Certificates Notes 6.04 12/10/28 268,055 301,838 CVS Pass-Through Trust, Pass Thru Certificates Notes 8.35 7/10/31 495,155 c 641,150 DISH DBS, Gtd. Notes 4.25 4/1/18 90,000 94,162 NBCUniversal Media, Gtd. Notes 5.15 4/30/20 170,000 192,309 Staples, Sr. Unscd. Notes 2.75 1/12/18 190,000 192,292 Consumer Staples2.0% Altria Group, Gtd. Notes 4.00 1/31/24 55,000 55,215 Altria Group, Gtd. Notes 4.75 5/5/21 105,000 114,763 ConAgra Foods, Sr. Unscd. Notes 4.65 1/25/43 100,000 96,740 Lorillard Tobacco, Gtd. Notes 3.75 5/20/23 215,000 203,036 Pernod Ricard, Sr. Unscd. Notes 4.45 1/15/22 255,000 c 267,127 Reynolds American, Gtd. Notes 4.85 9/15/23 310,000 325,345 Walgreen, Sr. Unscd. Notes 3.10 9/15/22 165,000 158,807 WM Wrigley Jr., Sr. Unscd. Notes 3.38 10/21/20 235,000 c 237,597 Energy3.2% Anadarko Petroleum, Sr. Unscd. Notes 6.38 9/15/17 165,000 189,043 Energy Transfer Partners, Sr. Unscd. Notes 4.90 2/1/24 210,000 e 218,976 Energy Transfer Partners, Sr. Unscd. Notes 5.15 2/1/43 270,000 260,895 Kinder Morgan Energy Partners, Sr. Unscd. Notes 5.00 3/1/43 210,000 200,692 Kinder Morgan Energy Partners, Sr. Unscd. Notes 6.85 2/15/20 170,000 199,894 Oasis Petroleum, Gtd. Notes 6.88 3/15/22 85,000 c 92,437 Pemex Project Funding Master Trust, Gtd. Bonds 6.63 6/15/35 315,000 351,225 Petrobras Global Finance, Gtd. Notes 3.11 3/17/20 220,000 b 220,330 Spectra Energy Partners, Sr. Unscd. Notes 2.95 9/25/18 80,000 81,636 Spectra Energy Partners, Sr. Unscd. Notes 4.75 3/15/24 70,000 73,903 Unit, Gtd. Notes 6.63 5/15/21 85,000 90,525 Williams Partners, Sr. Unscd. Notes 3.35 8/15/22 125,000 119,961 Williams Partners, Sr. Unscd. Notes 4.50 11/15/23 180,000 184,524 Williams Partners, Sr. Unscd. Notes 6.30 4/15/40 65,000 74,110 Financial13.9% ABN AMRO Bank, Sr. Unscd. Notes 2.50 10/30/18 230,000 c 229,827 Ally Financial, Gtd. Notes 4.63 6/26/15 180,000 186,830 AON, Gtd. Notes 3.50 9/30/15 240,000 249,243 ARC Properties Operating Partnership/Clark Acquisition, Gtd. Notes 3.00 2/6/19 320,000 c 318,899 Bank of America, Sr. Unscd. Notes 1.28 1/15/19 400,000 b 404,945 Bank of America, Sr. Unscd. Notes 2.60 1/15/19 135,000 135,684 Bank of America, Sr. Unscd. Notes 5.63 7/1/20 40,000 45,579 Bank of America, Sub. Notes 5.70 5/2/17 320,000 356,172 Boston Properties, Sr. Unscd. Notes 3.70 11/15/18 140,000 148,659 CIT Group, Sr. Unscd. Notes 5.00 5/15/17 85,000 91,269 Citigroup, Sr. Unscd. Notes 5.38 8/9/20 210,000 236,609 Citigroup, Sub. Notes 5.50 9/13/25 255,000 272,206 Citigroup, Sr. Unscd. Notes 5.88 1/30/42 135,000 155,521 DDR, Sr. Unscd. Notes 4.75 4/15/18 340,000 368,950 Discover Financial Services, Sr. Unscd. Notes 5.20 4/27/22 589,000 631,873 ERAC USA Finance, Gtd. Notes 6.38 10/15/17 120,000 c 138,249 Ford Motor Credit, Sr. Unscd. Notes, Ser. 1 1.06 3/12/19 590,000 b 590,717 Ford Motor Credit, Sr. Unscd. Notes 5.00 5/15/18 295,000 325,905 General Electric Capital, Sr. Unscd. Notes 0.75 1/14/19 360,000 b 360,762 Genworth Holdings, Gtd. Notes 4.80 2/15/24 235,000 244,944 Genworth Holdings, Gtd. Notes 7.20 2/15/21 85,000 101,944 Genworth Holdings, Gtd. Notes 7.70 6/15/20 110,000 134,364 Goldman Sachs Group, Sr. Unscd. Notes 1.34 11/15/18 385,000 b 388,896 Goldman Sachs Group, Sr. Unscd. Notes 1.83 11/29/23 375,000 b 384,231 Goldman Sachs Group, Sr. Unscd. Notes 5.75 1/24/22 160,000 181,717 Health Care REIT, Sr. Unscd. Notes 5.13 3/15/43 280,000 287,816 HSBC Holdings, Sr. Unscd. Notes 4.00 3/30/22 335,000 348,500 International Lease Finance, Sr. Unscd. Notes 5.75 5/15/16 225,000 242,579 JPMorgan Chase & Co., Sr. Unscd. Notes 4.35 8/15/21 150,000 161,039 Liberty Mutual Group, Gtd. Notes 6.50 5/1/42 105,000 c 124,840 Morgan Stanley, Sr. Unscd. Notes 3.75 2/25/23 65,000 64,709 Morgan Stanley, Sr. Unscd. Notes 5.50 7/28/21 240,000 271,583 Pacific LifeCorp, Sr. Unscd. Notes 5.13 1/30/43 360,000 c 356,970 Prudential Financial, Jr. Sub. Notes 5.88 9/15/42 240,000 b 251,700 Regency Centers, Gtd. Notes 5.25 8/1/15 66,000 69,649 Regency Centers, Gtd. Notes 5.88 6/15/17 120,000 134,484 Royal Bank of Scotland, Sub. Notes 9.50 3/16/22 445,000 b 522,713 Royal Bank of Scotland Group, Sr. Unscd. Notes 2.55 9/18/15 270,000 275,825 Royal Bank of Scotland Group, Sub. Notes 6.00 12/19/23 120,000 123,325 WEA Finance, Gtd. Notes 7.13 4/15/18 190,000 c 226,034 Foreign/Governmental4.3% Comision Federal de Electricidad, Sr. Unscd. Notes 4.88 1/15/24 310,000 c 315,425 Ecopetrol, Sr. Unscd. Notes 5.88 9/18/23 345,000 377,775 Gazprom, Sr. Unscd. Notes 4.95 7/19/22 400,000 c 377,000 Korea Finance, Sr. Unscd. Notes 2.25 8/7/17 500,000 509,821 Petroleos Mexicanos, Gtd. Notes 4.88 1/24/22 200,000 209,500 Portuguese Government, Sr. Unscd. Notes EUR 4.75 6/14/19 282,000 c 422,291 Province of Quebec Canada, Sr. Unscd. Notes 4.60 5/26/15 305,000 319,855 Russian Government, Sr. Unscd. Bonds 3.50 1/16/19 600,000 c,e 597,000 Health Care1.0% Biomet, Gtd. Notes 6.50 8/1/20 85,000 91,970 CHS/Community Health System, Sr. Scd. Notes 5.13 8/1/21 25,000 c 25,750 CHS/Community Health System, Gtd. Notes 6.88 2/1/22 25,000 c 26,250 Mylan, Sr. Unscd. Notes 5.40 11/29/43 170,000 177,128 Tenet Healthcare, Sr. Scd. Notes 6.00 10/1/20 85,000 c 91,109 WellPoint, Sr. Unscd. Notes 1.25 9/10/15 310,000 312,187 Industrial.6% Bombardier, Sr. Unscd. Notes 7.75 3/15/20 80,000 c 90,000 Waste Management, Gtd. Notes 7.38 5/15/29 200,000 254,911 West, Gtd. Notes 7.88 1/15/19 85,000 91,588 Information Technology.1% Hewlett-Packard, Sr. Unscd. Notes 4.30 6/1/21 85,000 Materials2.3% ArcelorMittal, Sr. Unscd. Notes 4.25 3/1/16 180,000 b 187,650 Freeport-McMoRan Copper & Gold, Gtd. Notes 5.45 3/15/43 190,000 187,513 Holcim US Finance, Gtd. Notes 5.15 9/12/23 200,000 c 214,085 INEOS Finance, Sr. Scd. Notes 7.50 5/1/20 85,000 c 93,606 LYB International Finance, Gtd. Notes 4.00 7/15/23 295,000 301,435 Mosaic, Sr. Unscd. Notes 4.25 11/15/23 235,000 241,546 Vale Overseas, Gtd. Notes 4.38 1/11/22 235,000 234,490 Vale, Sr. Unscd. Notes 5.63 9/11/42 220,000 e 206,891 Municipal Bonds2.1% California, GO (Build America Bonds) 7.30 10/1/39 340,000 455,352 Chicago, GO (Project and Refunding Series) 6.31 1/1/44 65,000 66,574 Illinois, GO (Pension Funding Series) 5.10 6/1/33 355,000 350,715 New York City, GO (Build America Bonds) 5.99 12/1/36 200,000 234,856 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 5.25 7/1/42 80,000 53,548 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 5.75 7/1/37 190,000 136,929 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/29 80,000 50,373 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 210,000 125,962 Puerto Rico Electric Power Authority, Power Revenue 5.75 7/1/36 135,000 84,066 Residential Mortgage Pass-Through Ctfs..2% Credit Suisse First Boston Mortgage Securities, Ser. 2005-6, Cl. 1A2 0.42 7/25/35 145,187 b Telecommunications3.6% AT&T, Sr. Unscd. Notes 1.14 11/27/18 310,000 b 314,876 Digicel, Sr. Unscd. Notes 6.00 4/15/21 200,000 c 205,000 Intelsat Jackson Holdings, Gtd. Notes 7.25 4/1/19 85,000 91,800 Rogers Communications, Gtd. Notes 4.10 10/1/23 185,000 e 189,992 SBA Tower Trust, Mortgage Bonds 3.60 4/15/43 425,000 c 416,755 Telecom Italia Capital, Gtd. Notes 7.20 7/18/36 425,000 434,563 Telefonica Emisiones, Gtd. Notes 7.05 6/20/36 150,000 182,663 T-Mobile USA, Gtd. Notes 6.13 1/15/22 90,000 94,613 Verizon Communications, Sr. Unscd. Notes 6.55 9/15/43 410,000 500,748 Virgin Media Secured Finance, Sr. Scd. Notes 5.25 1/15/21 200,000 208,000 U.S. Government Agencies/Mortgage-Backed25.7% Federal Home Loan Mortgage Corp.: 4.00% 2,135,000 d,f 2,215,479 5.50%, 5/1/40 30,050 d 33,101 Federal National Mortgage Association: 3.00 % 1,390,000 d,f 1,342,001 3.50 % 3,800,000 d,f 3,823,750 4.00 % 3,650,000 d,f 3,814,683 4.50 % 3,200,000 d,f 3,407,432 5.00 % 1,030,000 d,f 1,122,067 5.00%, 3/1/21 - 11/1/21 288,765 d 311,476 5.50%, 2/1/34 - 7/1/40 364,563 d 405,908 6.00%, 2/1/39 28,780 d 32,093 7.00%, 6/1/29 - 9/1/29 21,539 d 23,063 Government National Mortgage Association I: 5.50%, 4/15/33 534,264 594,483 Government National Mortgage Association II: 4.50 % 1,555,000 f 1,676,727 7.00%, 9/20/28 - 7/20/29 6,705 7,892 U.S. Government Securities45.2% U.S. Treasury Bonds; 3.75%, 11/15/43 1,895,000 1,962,214 U.S. Treasury Inflation Protected Securities; Notes, 0.13%, 4/15/18 3,647,539 g 3,733,599 U.S. Treasury Notes: 0.13%, 12/31/14 12,710,000 12,713,966 0.25%, 5/31/14 2,940,000 2,941,091 0.25%, 12/31/15 3,800,000 e 3,795,174 1.25%, 4/15/14 6,930,000 6,933,112 1.88%, 4/30/14 985,000 986,462 Utilities4.0% AES, Sr. Unscd. Notes 8.00 6/1/20 80,000 94,800 Consolidated Edison of New York, Sr. Unscd. Debs., Ser. 06-D 5.30 12/1/16 400,000 443,171 Electricite de France, Sub. Notes 5.25 1/29/49 400,000 b,c 401,600 Enel Finance International, Gtd. Notes 6.80 9/15/37 310,000 c 352,439 Exelon Generation, Sr. Unscd. Notes 6.25 10/1/39 185,000 204,959 Nevada Power, Mortgage Notes, Ser. R 6.75 7/1/37 265,000 348,948 Nisource Finance, Gtd. Notes 4.45 12/1/21 245,000 256,339 Nisource Finance, Gtd. Notes 5.65 2/1/45 320,000 345,376 Sempra Energy, Sr. Unscd. Notes 6.50 6/1/16 295,000 328,552 Sierra Pacific Power, Mortgage Notes, Ser. P 6.75 7/1/37 130,000 170,060 Total Bonds and Notes (cost $87,862,759) Principal Short -Term Investments.2% Amount ($) Value ($) U.S. Treasury Bills; 0.07%, 6/12/14 (cost $129,981) 130,000 h Other Investment.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $551,704) 551,704 i Investment of Cash Collateral for Securities Loaned1.4% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $1,042,750) 1,042,750 i Total Investments (cost $89,587,194) % Liabilities, Less Cash and Receivables %) ) Net Assets % GOGeneral Obligation REITReal Estate Investment Trust a Principal amount stated in U.S. Dollars unless otherwise noted. EUREuro b Variable rate securityinterest rate subject to periodic change. c Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2014, these securities were valued at $8,062,504 or 11.0% of net assets. d The Federal Housing Finance Agency ("FHFA") placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. e Security, or portion thereof, on loan. At March 31, 2014, the value of the fund's securities on loan was $3,754,627 and the value of the collateral held by the fund was $3,846,887, consisting of cash collateral of $1,042,750 and U.S. Government and Agency securities valued at $2,804,137. f Purchased on a forward commitment basis. g Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. h Held by or on behalf of a counterparty for open financial futures contracts. i Investment in affiliated money market mutual fund. At March 31, 2014, net unrealized appreciation on investments was $1,599,656 of which $1,805,288 related to appreciated investment and $205,632 related to depreciated investment securities. At March 31, 2014, the cost of investments for federal Income tax purposes substantially the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) U.S. Government & Agencies/Mortgage-Backed 70.9 Corporate Bonds 33.3 Commercial Mortgge-Backed 6.1 Asset-Backed 5.3 Foreign/Governmental 4.3 Short-Term/Money Market Investments 2.3 Municipal Bonds 2.1 Residential Mortgage-Backed .2 † Based on net assets. The following is a summary of the inputs used as of March 31, 2014 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 3,878,629 - Commercial Mortgage-Backed - 4,475,536 - Corporate Bonds+ - 24,403,371 - Foreign Government - 3,128,667 - Municipal Bonds - 1,558,375 - Mutual Funds 1,594,454 - - Residential Mortgage-Backed - 142,049 - U.S. Government Agencies/Mortgage-Backed - 18,810,155 - U.S. Treasury - 33,195,614 - Other Financial Instruments: Financial Futures++ 31,222 - - Forward Foreign Currency Exchange Contracts++ - 417 - + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation at period end. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS March 31, 2014 (Unaudited) Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Proceeds ($) Value ($) Appreciation ($) Sales; Euro, Expiring 4/30/2014 a 270,000 372,358 371,941 Counterparty: a Deutsche Bank STATEMENT OF FINANCIAL FUTURES March 31, 2014 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 3/31/2014 ($) Financial Futures Short Euro-BobI 2 (345,434) June 2014 136 U.S. Treasury 5 Year Notes 1 (118,953) June 2014 422 U.S. Treasury 10 Year Notes 25 (3,087,500) June 2014 30,664 The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board of Trustees. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Variable Investment Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: May 22, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: May 22, 2014 By: /s/ James Windels James Windels Treasurer Date: May 22, 2014 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
